Filed 9/29/20 P. v. Fao CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B300109
                                                           (Super. Ct. No. BA453004)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

RICKY FAO,

     Defendant and Appellant.


                   Ricky Fao appeals from the judgment after pleading
no contest to attempted murder. (Pen Code,1 §§ 187, subd. (a),
664.) He admitted a gang allegation and one prior strike
allegation. (§§ 186.22, subd. (b)(1)(C), 667, subds. (b)-(i), 1170.12,
subd. (b).) The court sentenced Fao to 20 years in state prison
(five years for attempted murder, doubled for the prior strike
allegation, and 10 years for the gang allegation).



         1   Further unspecified statutory references are to the Penal
Code.
              Fao requests that we independently review the
wiretap warrant affidavit that was considered by the trial court
to determine whether the court properly determined that the
sealed portions of the affidavit should remain sealed and whether
it properly denied the motion to quash the warrant. (People v.
Hobbs (1994) 7 Cal. 4th 948, 971 (Hobbs).) After conducting our
independent review of the record, we affirm.
                     PROCEDURAL HISTORY
              Police officers obtained a warrant for wiretaps on
Fao’s phone based in part on information provided by a
confidential informant. The sealed portion of the affidavit
describes the police contact with the informant.
              Fao moved to quash the warrant and suppress the
evidence on the ground that the affidavit did not establish
probable cause. (§ 1538.5.) He argued that the affiant’s
statements were conclusory and the information in the affidavit
was stale. The trial court conducted an in camera review of the
application and affidavit, including the sealed portions.
              At the hearing, the court found there was “a lot of
probable cause in the warrant.” The court noted that the sealed
portion of the affidavit “made a big difference.” The court also
found that the “legal reasons for obtaining a Hobbs warrant were
met in this case” and that none of the sealed portions should be
revealed to the defense. The court denied the motion to suppress.
                             DISCUSSION
              A trial court may seal all or part of a warrant
affidavit if necessary to protect confidential information.
(Hobbs, supra, 7 Cal.4th at p. 971; People v. Acevedo (2012) 209
Cal. App. 4th 1040, 1054 [Hobbs procedures apply to wiretap
authorization orders].) Where a defendant moves to quash the




                                2
warrant, the court is required to conduct an in camera hearing to
determine whether there are sufficient grounds to keep the
information confidential and the extent of sealing necessary to
preserve confidentiality. (Hobbs, at p. 972.)
               “[I]f the affidavit is found to have been properly
sealed and the defendant has moved to quash the search warrant
[citation], the court should proceed to determine whether, under
the ‘totality of the circumstances’ presented in the search
warrant affidavit . . . presented to the magistrate, there was ‘a
fair probability’ that . . . evidence of a crime would be found in the
place searched pursuant to the warrant.” (Hobbs, supra, 7
Cal.4th at p. 975.) “If the court determines, based on its review of
all the relevant materials, that the affidavit and related
materials furnished probable cause for issuance of the warrant
. . . [citation], the court should simply report this conclusion to
the defendant and enter an order denying the motion to quash.”
(Ibid.)
               We independently review the record and the sealed
materials. (Hobbs, supra, 7 Cal.4th at p. 976.) We review the
court’s sealing order and ruling on the motion to quash the
warrant for abuse of discretion. (Ibid.)
               Based on our review of the sealed portion of the
affidavit, the trial court properly denied the motion to quash
because the affidavit in its entirety provides probable cause for
issuance of the warrant. In addition, sufficient grounds exist to
maintain the confidentiality of the information contained in the
affidavit, and sealing is necessary for that purpose.




                                  3
                        DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                  TANGEMAN, J.
We concur:



             GILBERT, P. J.



             PERREN, J.




                              4
                   Stephen A. Marcus, Judge

             Superior Court County of Los Angeles

                ______________________________

            Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.

            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Michael R. Johnsen and Yun K. Lee,
Deputy Attorneys General, for Plaintiff and Respondent.